


--------------------------------------------------------------------------------

Return to 10-Q [form10q.htm]

Exhibit 10.3
SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This Second Amendment to the Loan and Security Agreement (this “Amendment”) is
dated as of this __13_ day of November, 2007, by and among I.C. Isaacs &
Company, L.P., as borrower (“Borrower”), I.C. Isaacs & Company, Inc. and Isaacs
Design, Inc., as guarantors (collectively,  the “Guarantors”), and Wachovia
Bank, National Association, as lender (“Bank”).
 
BACKGROUND
 
A.           Borrower and Bank are parties to a certain Loan and Security
Agreement dated as of December 30, 2004 (as amended or otherwise modified from
time to time, the “Loan Agreement”), and the other Loan Documents (as defined in
the Loan Agreement).  Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Loan Agreement.
 
B.           The parties have agreed, subject to the terms and conditions of
this Amendment, to amend the Loan Agreement.
 
NOW, THEREFORE, with the foregoing Background hereinafter deemed incorporated by
this reference, the parties hereto, intending to be legally bound, promise and
agree as follows:
 
1.  AMENDMENTS TO LOAN AGREEMENT
 
1.1  Definitions.  The following definitions contained in Section 1.1 of the
Loan Agreement are amended and restated as follows:
 
“Applicable Margin” means (a) prior to December 31, 2007, (i) for any Prime Rate
Loan, 0.0% and (ii) for any LIBOR Loan, 2.25%; and (b) on and all times after
December 31, 2007, the per annum rate of interest as determined pursuant to
Section 2.2.5 hereof.
 
“Borrowing Base” means, at Borrower’s election, an amount equal to either
Borrowing Base Option A or Borrowing Base Option B.
 
“Revolver Commitment” means the commitment of Bank, subject to the terms and
conditions herein, to make Revolver Loans and issue Letters of Credit in
accordance with the provisions of Section 2 hereof in an aggregate amount not to
exceed $15,000,000 at any one time.
 
“Termination Date” means the earliest of (i) December 31, 2010, (ii) the date on
which Borrower terminates this Agreement and the credit facilities provided
hereunder pursuant to Section 2.14 hereof, and (iii) the date on which Bank
terminates its obligation to make Loans and other extensions of credit to
Borrower pursuant to Section 8.2(a) hereof.
 


--------------------------------------------------------------------------------



1.2  New Definitions.  The following new definitions are hereby added to Section
1.1 of the Loan Agreement:
 
“Borrowing Base Option A” means, on any date of determination thereof, an amount
equal to:
 
(i)           up to 85% (or such lesser percentage as Bank may determine from
time to time in its reasonable discretion) of the total amount of Eligible
Accounts; provided that, the percentage shall be reduced to the extent
Borrower’s Dilution Rate exceeds five percent (5%), minus
 
(ii)           any Reserves.
 
“Borrowing Base Option B” means, on any date of determination thereof, an amount
equal to:
 
(i)           up to 85% (or such lesser percentage as Bank may determine from
time to time in its reasonable discretion) of the total amount of Eligible
Accounts; provided that, the percentage shall be reduced to the extent
Borrower's Dilution Rate exceeds five percent (5%), plus
 
(ii)           the least of (a) $8,000,000, and (b) the sum of (i) the lesser of
(A) up to 45% (or such lesser percentage as Bank may determine from time to time
in its reasonable discretion) of the total amount of Eligible Inventory and (B)
up to 80% of the NOLV of Eligible Inventory; plus (ii) the lesser of (A) up to
45% (or such lesser percentage as Bank may determine from time to time in its
reasonable discretion) of the total amount of Eligible LC Inventory and (B) up
to 80% of the NOLV of Eligible LC Inventory, minus
 
(iii)           any Reserves.
 
1.3  Application of Payments.  Section 2.2.3 of the Loan Agreement is amended
and restated as follows:
 
2.2.3           Application of Payments.  Payment items received shall be
deposited into the Collections Account, subject to chargebacks for uncollected
payment items, and if no Revolver Loans are then outstanding or have been
repaid, Bank shall pay over such of the proceeds of such payments to a Deposit
Account maintained by Borrower at Bank and designated in writing by
Borrower.  All funds deposited into the Collections Account on any Business Day
shall be deemed to have been applied by Bank, for interest calculation purposes,
two (2) Business Days following deposit of such funds, to reduce the then
outstanding balance of the Revolver Loans and to pay accrued interest thereon
and to pay any other outstanding Obligations which are then due and payable
hereunder; provided that for the purpose of determining the availability of
Revolver Loans hereunder, such funds deposited into the Collections Account
shall be deemed to have reduced the outstanding Revolver Loans as of the first
Business Day after the date on which such funds were deposited into Collections
Account.  All amounts received directly by Borrower from any Account Debtor, in
addition to all other cash received from any other source including but not
limited to proceeds from any realization on any Collateral (but excluding the
proceeds of any Revolver Loans made hereunder) shall be held by Borrower
pursuant to an express trust (which is hereby created) for the benefit of Bank,
shall be held by Borrower separate and segregated from all other funds of
Borrower and shall be deposited into the Collection Account within one (1)
Business Day of receipt thereof by Borrower.   No payment item received by Bank
shall constitute payment to Bank until such item is actually collected by Bank
and credited to the Collections Account; provided, however, that Bank shall have
the right to charge back to the Collections Account (or any other account of
Borrower maintained at Bank) an item which is returned for inability to collect,
plus accrued interest during the period of Bank’s provisional credit for such
item prior to receiving notice of dishonor.
 
1.4           Adjustment of Interest Rate. Section 2.2.5 of the Loan Agreement
is amended and restated as follows:
 
2.2.5           Adjustment of Interest Rate.  Commencing on December 31, 2007,
and thereafter on the first day of each succeeding Interest Adjustment Period,
the interest rate for all Loans for each applicable Interest Adjustment Period
shall be determined based upon the prior calendar quarter’s average Excess
Availability (as determined by Bank, in its reasonable discretion), in
accordance with the following matrix:
 
Excess Availability
 
 
Applicable Margin for Prime Rate Loans
Applicable Margin for LIBOR Loans
Equal to or less than $2,500,000
0.25%
2.50%
Greater than $2,500,000 but equal to or less than $5,000,000
0%
2.25%
Greater than $5,000,000
-0.25%
2.00%



 
For purposes of the foregoing (i) no downward rate adjustment shall occur if an
Event of Default has occurred and is continuing on the applicable Interest
Adjustment Date, such adjustment to take effect only upon the cure or waiver in
writing of such Event of Default and (ii) if Borrower fails to timely deliver
the applicable compliance certificate and monthly financial statements to Bank
in accordance with this Agreement on the date when due, then at Bank’s option,
the interest rates above shall be increased on such date to the highest rate of
interest pursuant to the above matrix, which rate of interest shall continue in
effect until such compliance certificate and financial statements shall have
been delivered.
 
1.5           Letters of Credit Sublimit.  Section 2.10.1 of the Loan Agreement
is amended and restated as follows:
 
2.10.1                      Issuance of Letters of Credit.  Bank shall from time
to time issue, upon five  (5) Business Days prior written notice, extend or
renew letters of credit for the account of Borrower or its Subsidiaries;
provided that (i) the aggregate face amount of Letters of Credit issued by Bank
which are outstanding at any one time shall not exceed $2,000,000 at all times
during which Borrower has elected that the Borrowing Base to be determined using
Borrowing Base Option A and $8,000,000 at all times during which Borrower has
elected that the Borrowing Base to be determined using Borrowing Base Option B,
(ii) Bank shall have no obligation to issue any Letter of Credit if, after
giving effect thereto, the principal amount of all Revolver Loans and the Letter
of Credit Obligations would exceed the lesser of the Borrowing Base and the
Revolver Commitment, and (iii) all other conditions precedent to the issuance of
each such Letter or Credit as set forth herein are satisfied or waived in
writing by Bank.   All payments made by Bank under any such Letters of Credit
(whether or not Borrower is the account party) and all fees, commissions,
discounts and other amounts owed or to be owed to Bank in connection therewith,
shall be paid on demand, unless Borrower instructs Bank to make a Revolver Loan
to pay such amount, Bank agrees to do so, and the necessary amount remains
available to be drawn as a Revolver Loan hereunder.  All Letter of Credit
Obligations shall be secured by the Collateral.  Borrower shall complete and
sign such applications and supplemental agreements and provide such other
documentation as Bank may require.  The form and substance of all Letters of
Credit, including expiration dates, shall be subject to Bank’s approval, and
Bank shall have no obligation to issue any Letter of Credit which has a maturity
date later than ten (10) days prior to the Termination Date.   Bank may charge
certain fees or commissions for the issuance, handling, renewal or extension of
a Letter of Credit.  Borrower unconditionally guarantees all obligations of any
Subsidiary with respect to Letters of Credit issued by Bank for the account of
such Subsidiary.  Upon a Default, Borrower shall, on demand, deliver to Bank
good funds equal to 105% of Bank’s maximum liability under all outstanding
Letters of Credit, to be held as cash Collateral for Borrower’s reimbursement
obligations and other Obligations.
 
1.6           Books and Records.  Section 5.5 of the Loan Agreement is amended
and restated as follows:
 
5.5     Books and Records.  Shall, after receipt of reasonable notice prior to
the occurrence of an Event of Default or Default, permit inspections of the
Collateral and the records of such Person pertaining thereto and verification of
the Accounts, at such times during normal business hours and in such manner as
may be reasonably required by Bank and shall further permit, during normal
business hours and upon reasonable notice prior to the occurrence of an Event of
Default or Default, such inspections, collateral appraisals, reviews and field
examinations of its other books and records and properties (with such frequency
and at such times as Bank may desire) by Bank as Bank may deem necessary or
desirable from time to time.  The cost of such field examinations, reviews,
verifications and inspections shall be borne by Borrower provided that the cost
of field examinations shall not exceed Bank’s standard fee per examiner per day
as announced from time to time, which is currently $850 per person per day plus
Bank’s reasonable out-of-pocket expenses.  Bank anticipates conducting Inventory
appraisals (at Borrower’s sole cost and expenses) on a semi-annual basis or on a
more frequent basis as Bank may determine in its reasonable discretion.
 
1.7           Financial Covenants.  Article 7 of the Loan Agreement is amended
and restated as follows:
 
7.           Other Covenants of Borrower.  Borrower covenants and agrees that
from the date hereof and until payment in full of the Obligations and the
termination of this Agreement, Borrower and each Subsidiary shall comply with
the following additional covenants:
 
7.1           Excess Availability.  At all times during which Borrower has
elected that the Borrowing Base be determined using Borrowing Base Option B,
Borrower shall maintain Excess Availability of at least $2,000,000; provided,
however that such amount shall be reduced to $1,500,000 for such calendar month
at such time as Borrower has maintained a Fixed Charge Coverage Ratio of not
less than 1.20 to 1.00 as of the end of a calendar month determined for the
twelve (12) month period then ending.  As used herein, “Fixed Charge Coverage
Ratio” means (i) EBITDA, less the sum of (A) all unfinanced Capital Expenditures
made in the Applicable Fiscal Period, and (B) any dividends and distributions
paid in the Applicable Fiscal Period, and (C) cash taxes paid in the Applicable
Fiscal Period (without benefit of any refunds), and (D) cash payments made in
the Applicable Fiscal Period with respect to Capital Stock based incentive
compensation, and (E) any repurchases of Capital Stock made in the Applicable
Fiscal Period, divided by (ii) the sum of (A) the current portion of scheduled
principal amortization on Funded Debt for the Applicable Fiscal period, plus (B)
cash principal payments paid on Funded Debt for the Applicable Fiscal Period (C)
cash interest payments paid in the Applicable Fiscal Period, plus (D) the amount
of all Deferred Note Payments paid in the Applicable Fiscal Period, plus (E) the
amount of all Deferred Royalties paid in the Applicable Fiscal Period. As used
herein, (i) “EBITDA” means the sum of (A) consolidated net income of  Borrower
and its Subsidiaries in the Applicable Fiscal Period (computed without regard to
any extraordinary items of gain or loss) plus (B) to the extent deducted from
revenue in computing consolidated net income for such period, the sum of (1)
interest expense, (2) income tax expense, (3) depreciation and amortization, and
(4) non-cash Capital Stock based incentive compensation, (ii) “Capital
Expenditures” means for any period the aggregate cost of all capital assets
acquired by Borrower and its Subsidiaries during such period, as determined in
accordance with GAAP; (iii) “Applicable Fiscal Period” means a period of twelve
(12) consecutive, trailing calendar months ending at the end of each prescribed
calendar month and (iv) “Funded Debt” means (A) debt for borrowed funds, (B)
debt for the deferred payment by one (1) year or more of any purchase money
obligation, and (C) any subordinated debt.  Borrower shall calculate its Fixed
Charge Coverage Ratio monthly and such calculation shall be included in each
monthly compliance certificate delivered to Bank pursuant to Section 5.6(d) of
the Agreement.
 
7.2           Capital Expenditures.  Borrower shall not expend on gross fixed
assets (including gross leases to be capitalized under GAAP and leasehold
improvements) (i) during each of the fiscal year ending December 31, 2007 and
December 31, 2008 an amount exceeding $350,000 in the aggregate in each such
fiscal year and (ii) during the fiscal year ending December 31, 2009 and during
any fiscal year thereafter, an amount exceeding $2,000,000 in the aggregate.
 
7.3           Leases.  Borrower shall not incur, create, or assume any direct or
indirect liability for the payment of rent or otherwise, under any lease or
rental arrangement (excluding capitalized leases) if immediately thereafter the
sum of such lease or rental payments to be made by Borrower during any 12-month
period is increased by $200,000 in the aggregate.
 
1.8           Borrowing Base Certificate.  An updated form of Borrowing Base
Certificate is attached hereto as Exhibit A.  Each Borrowing Base Certificate
delivered by Borrower to Bank as required by Section 5.6(a) of the Loan
Agreement shall include (a) the calculations of the Borrowing Base determined
using both the Borrowing Base Option A and the Borrowing Base Option B and (b)
notice of Borrower’s election to use either Borrowing Base Option A or the
Borrowing Base Option B until the delivery of the next Borrowing Base
Certificate.
 
1.9           Inventory Appraisals.  Notwithstanding anything to the contrary
contained herein or the Loan Agreement, at no time shall Borrower be entitled to
elect that the calculation of the Borrowing Base be determined using Borrowing
Base Option B unless Bank has received an Inventory appraisal within the prior
six (6) month period.
 
1.10           Termination Fee.  If Borrower elects to terminate the Loan
Agreement in full and prepay all Obligations under the Loan Documents prior to
the date listed in clause (i) of the definition of Termination Date or if Bank
terminates the Loan Agreement following the occurrence of an Event of Default
Borrower shall, on the date of such termination, pay to Bank the Early
Termination Fee, which Early Termination Fee shall be deemed liquidated damages
to compensate Bank for its loss of the benefits of the Loan Agreement and shall
not be deemed a penalty.  For purposes hereof, the “Early Termination Fee” shall
mean an amount equal to (a) 1.5% of the Revolver Commitment if the termination
occurs on or before November 13, 2008, and (b) 0.75% of the Revolver Commitment
if the termination occurs after  November 13, 2008 but on or before November 13,
2009.
 
2.  WAIVER OF EXISTING DEFAULTS
 
Borrower has failed to comply with the requirements of the Loan Agreement and
the following Events of Default has occurred (such Events of Default for the
period so referenced is referred to as the “Existing Defaults”):  (a) Borrower’s
noncompliance with Section 7.1 of the Loan Agreement for the calendar months
ending March 31, 2007, April 30, 2007, May 31, 2007, June 30, 2007, July 31,
2007, August 31, 2007 and September 30, 2007 and (b) the Event of Defaults under
Section 8.1(f)(i) as a result of Borrower’s failure to make required payments
under the Subordinated Note.  Borrower has requested that Bank waive the
Existing Defaults.  Upon the effectiveness of this Amendment, Bank hereby waives
the Existing Defaults.  The waiver of the Existing Defaults shall not constitute
a waiver of any other Default or Events of Default.  Nothing contained herein
shall obligate Bank to grant any future waiver of any other Default or Events of
Default or be deemed to constitute a course of conduct.
 
3.  CONFIRMATION OF INDEBTEDNESS
 
Borrower hereby confirms and agrees that, as of October 11, 2007, the total
principal outstanding Loans under the Loan Agreement is $260,031.08 and the
total face amount of issued and outstanding Letters of Credit is $87,752.14, and
that Borrower is unconditionally liable to Bank for such amount, together all
accrued and unpaid interest and expenses through the Amendment Effective Date,
without any set-off, deduction, counterclaim or defense.
 
4.  FURTHER ASSURANCES
 
Borrower hereby agrees to take all such actions and to execute and/or deliver to
Bank all such agreements, instruments, certificates, assignments, financing
statements and other documents, as Bank may reasonably require from time to
time, to effectuate and implement the purposes of this Amendment.
 
5.  CONFIRMATION OF COLLATERAL
 
Borrower covenants, confirms and agrees that as security for the repayment of
the Obligations, Bank has, and shall continue to have, and is hereby granted a
continuing lien on and security interest in the Collateral, all whether now
owned or hereafter acquired, created or arising, including all proceeds
thereof.  Borrower acknowledges and agrees that nothing herein contained in any
way impairs Bank’s existing rights and priority in the Collateral.
 
6.  REPRESENTATIONS AND WARRANTIES
 
Borrower warrants and represents to Bank that:
 
(a)  By execution of this Amendment, Borrower reconfirms all warranties and
representations made to Bank under the Loan Documents and restates such
warranties and representations as of the date hereof all of which shall be
deemed continuing until all of the Obligations are paid and satisfied in full;
 
(b)  The execution and delivery by Borrower and Guarantors of this Amendment and
the performance of the transactions herein contemplated (i) are and will be
within their powers, (ii) have been authorized by all necessary action, and
(iii) are not and will not be in contravention of any order of court or other
agency of government, of law, of any organization document of Borrower or any
Guarantor or of any indenture, agreement or undertaking to which Borrower or any
Guarantor is a party or by which the property of Borrower or any Guarantor is
bound, or be in conflict with, result in a breach of or constitute (with due
notice and/or lapse of time) a default under any such indenture, agreement or
undertaking, or result in the imposition of any lien, charge or encumbrance of
any nature on any of the properties of Borrower or any Guarantor;
 
(c)  This Amendment and any assignment or other instrument, document or
agreement executed and delivered in connection herewith, will constitute the
legal, valid and binding obligations of Borrower and Guarantor, enforceable in
accordance with their respective terms, subject only to bankruptcy and similar
laws affecting creditors’ rights generally;
 
(d)  Upon the effectiveness of this Amendment, there are no outstanding Defaults
or Events of Default under any of the Loan Documents; and
 
(e)  There has been no change which could have a Material Adverse Effect on
Borrower, any Subsidiary or any Guarantor since the date of the most recent
financial statements of such Person delivered to Bank from time to time.
 
7.  CONDITIONS PRECEDENT
 
This Amendment shall not be effective until the following conditions have been
met to the sole satisfaction of Bank (all documents to be in form and substance
satisfactory to Bank):
 
(a)  Borrower and each Guarantor shall have executed and delivered to Bank this
Amendment;
 
(b)  Borrower and Textile Investments shall have executed and delivered to Bank
an amendment to the Subordination Agreement;
 
(c)  Borrower shall have delivered to Bank a fully executed amendment to the
Subordinated Note;
 
(d)  Borrower shall have paid to Bank, in immediately available funds, a
non-refundable amendment fee in an amount equal to $37,500, which fee is fully
earned by Bank as of the Amendment Effective Date; and
 
(e)  Borrower and each Guarantor shall have executed and delivered, or shall
have caused to be executed and delivered (as applicable), to Bank all other
agreements, instruments and documents which Bank may reasonably require, each in
form and substance acceptable to Bank in its sole discretion.
 
This Amendment shall have effect as of the date all conditions precedent in this
Section 6 shall have been satisfied (the “Amendment Effective Date”).
 
8.  PAYMENT OF EXPENSES
 
Borrower shall pay or reimburse Bank for all reasonable attorneys’ fees and
expenses and all reasonable out of pocket costs in connection with the
preparation, negotiation and execution of this Amendment and all agreements,
instruments and documents provided for herein or related hereto.
 
9.  REAFFIRMATION
 
This Amendment shall be incorporated into and made part of the Loan
Agreement.  Except as expressly modified by the terms hereof, all of the terms
and conditions of the Loan Agreement, and all other of the Loan Documents are
hereby reaffirmed and shall continue in full force and effect as therein
written.
 
10.  GUARANTEES
 
Execution of this Amendment by each Guarantor reflects the approval of such
Guarantor to this Amendment, and the unconditional acknowledgement by such
Guarantor that such Guarantor’s Guaranty Agreement executed in favor of Bank
remains in full force and effect in accordance with its terms.
 
11.  RELEASE
 
As further consideration for the agreement of Bank to enter into this Amendment,
Borrower and each Guarantor hereby waives, releases and discharges Bank, all
affiliates of Bank and all of the directors, officers, employees, attorneys and
agent of Bank and all affiliates of such Persons, from any and all claims,
demands, actions or causes of action whether known or unknown existing as of the
date hereof, arising out of or in any way relating to this Amendment, the Loan
Agreement, the Loan Documents and/or any documents, agreements, instruments,
dealings or other matters connected with this Amendment, the Loan Agreement, the
Loan Documents or the administration thereof.
 
12.  MISCELLANEOUS
 
12.1  Integrated Agreement. The Loan Documents and this Amendment shall be
construed as integrated and complementary of each other, and as augmenting and
not restricting Bank’s rights, remedies and security.  If, after applying the
foregoing, an inconsistency still exists, the provisions of this Amendment shall
control.
 
12.2  Severability.  Any provision hereof, the Loan Agreement or any other Loan
Document that is prohibited or unenforceable in any jurisdiction shall be, as to
such jurisdiction, ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
12.3  Non-Waiver.  No omission or delay by Bank in exercising any right or power
under this Amendment, or the Loan Documents or any related agreement will impair
such right or power or be construed to be a waiver of any Default or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and no waiver will be valid unless in writing and
signed by Bank and then only to the extent specified.  Bank’s rights and
remedies are cumulative and concurrent and may be pursued singly, successively
or together.
 
12.4  Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision of this
Amendment.
 
12.5  Survival.  All warranties, representations and covenants made by Borrower
herein, or in any agreement referred to herein or on any certificate, document
or other instrument delivered by it or on its behalf under this Amendment, shall
be considered to have been relied upon by Bank.  All statements in any such
certificate or other instrument shall constitute warranties and representations
by Borrower hereunder.  All warranties, representations, and covenants made by
Borrower hereunder or under any other agreement or instrument shall be deemed
continuing until the Obligations are indefeasibly paid and satisfied in full.
 
12.6  Successors and Assigns.  This Amendment shall be binding upon and shall
inure to the benefit of Borrower and Bank, and their respective successors and
assigns; provided, that Borrower may not assign any of its rights hereunder
without the prior written consent of Bank, and any such assignment made without
such consent will be void.
 
12.7  Governing Law. This Amendment, the Loan Agreement and the Loan Documents
shall be deemed contracts made under the laws of the State of the Jurisdiction
and shall be governed by and construed in accordance with the laws of said state
(excluding its conflict of laws provisions if such provisions would require
application of the laws of another jurisdiction) except insofar as the laws of
another jurisdiction may, by reason of mandatory provisions of law, govern the
perfection, priority and enforcement of security interests in the Collateral.
 
12.8  WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AMENDMENT, THE LOAN AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS AMENDMENT OR THE LOAN
AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO.  THIS PROVISION
IS A MATERIAL INDUCEMENT TO BANK TO ENTER INTO AND ACCEPT THIS AGREEMENT.
 
12.9  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which when taken together shall constitute but one and the same instrument.  Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.
 
[SIGNATURES ON FOLLOWING PAGE]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
 
BORROWER:
I. C. ISAACS & COMPANY, L.P.
By:  I.C. Isaacs & Company, Inc., general partner
 
 
By:           /s/ ROBERT S. STEC_____________
Robert S. Stec, Chief Executive Officer
 
BANK:
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:           /s/ GEORGIOS KYVERNITIS______
Georgios Kyvernitis, Director
 
GUARANTORS:
I. C. ISAACS & COMPANY, L.P.
 
 
By:           /s/ ROBERT S. STEC_____________
Robert S. Stec, Chief Executive Officer
 
 
ISAACS DESIGN, INC.
 
 
By:           /s/ ROBERT S. STEC_____________
Robert S. Stec, Chief Executive Officer
 


--------------------------------------------------------------------------------


